Title: From Thomas Jefferson to William Short, 14 September 1785
From: Jefferson, Thomas
To: Short, William



Dear Sir
Paris Sep. 14. 1785.

Your letter of the 9th. came to hand yesterday. I wrote to you on the first instant, by the post which was to leave Paris the next day and should have arrived at the Hague on Tuesday the 6th. That you did not receive it then can have proceeded from no other cause than the infidelity of the post office in opening letters and detaining or suppressing them altogether. I receive very few which do not bear on them proofs of this infamy. The present miscarriage  is of no other consequence than as it would have relieved you from the difficulties you were under. Should it have come to hand after the date of your letter you will have seen that it proposed the measures you adopted. We have little new here. You will find all the Americans whom you left here. We have heard of young Adams’s arrival in America and Dr. Lee’s appointment to be one of the Commissioners of the treasury. I am so doubtful of your receiving this letter that I shall add nothing more than assurances of the esteem with which I am Dear Sir your sincere friend & servant,

Th: Jefferson

